DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Application filed November 12, 2020.  Claims 21-40 are presently pending and are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) for U.S. Patent Application No. 16/057,008, filed on August 7, 2018, is acknowledged and accepted.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 12, 2020 is in compliance with the provisions of 37 CFT 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 26, 27, 35 and 36 are objected to for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-25, 29-34 and 36, 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2011/0315234, to Diaz et al. (hereinafter Diaz), and further in view of U.S. Patent Publication No. 2018/0239360, to Valberg.
.
As per claim 21, and similarly with respect to claims 30 and 40, Diaz discloses a system for controlling a direction of travel of an agricultural implement (e.g. see Abstract), the system comprising: a work vehicle including a vehicle-based controller (e.g. see Fig. 10, wherein a tractor 90 is provided, which would include a controller for controlling various aspects of the tractor such as engine, steering, displays, etc.), the system comprising: a sensor configured to detect an operational parameter indicative of the direction of travel of the agricultural implement (e.g. see Fig. 5 and paragraph 0026, wherein a sensor 74 is provided for detecting an angle of wheel assembly 46 relative to carrier frame, which is indicative of a travel direction of an implement); an actuator configured to be installed on the agricultural implement so as to allow the actuator to adjust the direction of travel of the agricultural implement (e.g. see Figs. 4 and 5, and paragraph 0023-0027, wherein first and second hydraulic cylinders 38, 40 are provided for changing direction of travel of the implement), the actuator configured to be fluidly coupled to a valve configured to control an operation of the actuator (e.g. see Fig. 10, and paragraph 0058, wherein the first and second hydraulic cylinders 38, 40 are fluidly connected to control valves 102 and 110 which are controlled by controller 142); and an implement-based controller configured to be supported on the agricultural implement and communicatively coupled to the sensor (e.g. see Fig. 10, wherein the sensor 74 is in communication with the controller 142), the implement-based controller being configured to … control an operation of the valve based on data received from the sensor to adjust the direction of travel of the agricultural implement (e.g. see paragraph 0058, wherein based upon detected angle of the wheel, as ascertained by sensor 74, the controller 142 causes actuation of first and second hydraulic cylinders 38, 40 through manipulations of control valves 102 and 110). 
Diaz fails to disclose every feature of the implement-based controller being configured to transmit signals to a secondary controller separate from the agricultural implement requesting that the secondary controller.  However, Valberg teaches and implement controller 5 in communication with a user interface 6b, which includes suitable controllers, wherein the hydraulic function for modifying the implement is controlled through the user interface 6b, via control unit 5 (e.g. see Fig. 2, paras. 0090 and 0127).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Diaz to utilize existing control structure of vehicle to transmit control signals through to modify an attached implement for reducing cost and redundancy of the system.

As per claim 22, and similarly with respect to claim 31, Diaz, as modified by Valberg, teaches the features of claims 21 and 30, respectively, and Diaz further discloses wherein the implement-based controller is further configured to: monitor the detected operational parameter relative to a predetermined parameter range (e.g. see Fig. 6 and paragraph 0028, wherein during monitoring the rotation of the wheels is between a predetermined parameter range, such as 0 – 60 degrees, or otherwise indicated, with respect to the carrier frame 22) and transmit the signals to the secondary controller requesting that the secondary control the operation of the valve (e.g. see rejection of claim 21 and 30) when the detected operation parameter exceeds a predetermined maximum parameter value of the predetermined parameter range or falls below a predetermined minimum parameter value of the predetermined parameter range (e.g. see paragraph 0027, wherein the controller automatically rotates the wheel assemblies 46, within the predetermined range, based upon output from sensor 74).

As per claim 23, and similarly with respect to claim 32, Diaz, as modified by Valberg, teaches the features of claims 21 and 30, respectively, and Diaz further discloses wherein the operational parameter is indicative of an orientation of the implement relative to one or more features within a field across which the implement is being towed (e.g. see paragraph 0027, wherein the controller automatically rotates the wheel assemblies 46, within the predetermined range, based upon output from sensor 74, which is according to a desired angle with respect to the carrier frame (i.e. one or more features within a field)). 

As per claim 24, and similarly with respect to claim 33, Diaz, as modified by Valberg, teaches the features of claims 21 and 30, respectively, and Diaz further discloses wherein the sensor comprises a location sensor configured to detect the location of the implement within a field across which the implement is towed (e.g. see paragraph 0032, wherein an implement orientation sensor 94 detection a location of the implement with respect to the towing vehicle, the implement being in a field).  

As per claim 25, and similarly with respect to claim 34, Diaz, as modified by Valberg, teaches the features of claims 21 and 30, respectively, and Diaz further discloses wherein the operational parameter is indicative of an orientation of the agricultural implement relative to a work vehicle configured to tow the agricultural implement (e.g. see Fig. 5 and paragraph 0026, wherein a sensor 74 is provided for detecting an angle of wheel assembly 46 relative to carrier frame, which is indicative of a travel direction of an implement).

As per claim 29, and similarly with respect to claim 39, Diaz, as modified by Valberg, teaches the features of claims 21 and 30, respectively, and Valberg further teaches wherein the secondary controller comprises a vehicle-based controller installed on a work vehicle configured to tow the agricultural implement, and the valve is provided in operative association with the work vehicle (e.g. see Fig. 2). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Diaz to utilize a controller of a vehicle to effectuate valve articulation for reducing cost and redundancy of the system.

As per claim 38, Diaz, as modified by Valberg, teaches the features of claims 21 and 30, respectively, and Valberg further teaches wherein the actuator corresponds to a first actuator, the agricultural implement further comprising: a second actuator configured to adjust the position of one or more components of the agricultural implement, the second actuator configured to be fluidly coupled to the valve; and a splitter device fluidly coupled to the first valve, the first actuator, and the second actuator, the splitter device being configured to selectively divert a flow of fluid to one of the first actuator or the second actuator (e.g. see Fig. 2). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Diaz to utilize a controller of a vehicle to effectuate valve articulation for reducing cost and redundancy of the system.

Claims 28 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2011/0315234, to Diaz et al. (hereinafter Diaz), in view of U.S. Patent Publication No. 2018/0239360, to Valberg, and in further view of U.S. Patent Publication No. 2003/0222432, to Bowers et al. (hereinafter Bowers).

As per claim 28, and similarly with respect to claim 37, Diaz, as modified by Valberg, teaches the features of claims 21 and 30, respectively, but fail to particularly teach further comprising: a track assembly configured to be installed on the agricultural implement, wherein the actuator is configured to adjust an orientation of the track assembly to adjust the direction of travel of the agricultural implement. However, Bowers teaches a trailer of an agricultural vehicle being tracked for weight distribution (e.g. see para 0035). The Office further notes that the adjustment feature to control direction of travel is taught in claims 21 and 30. It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Diaz to utilize a track on a towed vehicle for the purpose of providing improved tracking and control.

Allowable Subject Matter
Claims 26 and 35 stand objected to but would be allowable if amended to include all of the features of the claims they depend upon. The reason for holding these claims as allowable is the feature of the implement-based controller being further configured to determine the orientation of the agricultural implement relative to the work vehicle based on the received data indicative of the location of the work vehicle and the received data indicative of the operational parameter, in view of the prior art of record, renders the claims novel and non-obvious.

Claims 27 and 36 stand objected to but would be allowable if amended to include all of the features of the claims they depend upon. The reason for holding these claims as allowable is the feature of wherein the implement-based controller is also configured to transmit signals to the secondary controller further requesting that the secondary controller adjust a speed at which the agricultural implement is being moved across a field, in view of the prior art of record, renders the claims novel and non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669